DETAILED ACTION
The following is in response to the amendments and arguments filed 06/29/2021.  Claims 9-13, 23-26 and 30-34, 36-41 are pending.  Claims 1-8, 14-22 and 27-29, 35 have been canceled. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, 23-26 and 30-34, 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically as to claims 9, 23 and 30, the limitation of “determine, using a model…wherein the model determines the one or more prequalified terms based on a risk score output by a machine leaning model” is confusing as to whether there are 2 models being claimed or are these the same models and if so, how is the model determining credit history pre qualified terms and trained on historical credit data determine risk for historical credit products?  This appears to be contradictory.  What are the historical credit products?  Is historical credit data the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9-13, 23-26 and 30-34, 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Eze (US 2007/0244808 A1) in view of Singh et al. (US 20160321726 A1) in view of Lisitsa (US 2015/0170233 A1) and Ranft (US 2016/0232546A1).
Specifically as to claims 9 and 30, Eze discloses a device (and related non transitory computer readable medium), comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: automatically obtain credit history information associated with a user from a database (see step 404), wherein the credit history information includes a credit score associated with the user and values for one or more impact factors affecting the credit score (see figure 2-3); pre-process the credit history information to reduce the credit history information to a feature set (see para 29 and figures 2-3 preprocessing of historical data); determine, using a model with the preprocessed credit history information, one or more pre-qualified terms for one or more credit products, wherein the model determines the one or more pre-qualified terms based on a risk score output by a machine learning model trained based on historical credit data to determine risk for historical credit (see para 29-45 and figures 2-3); determine, based on the credit history information associated with the user, and using the model, that the user is pre-qualified for one or more loans satisfying a 
Singh et al. disclose enabling (populating/displaying) the qualified products and loan options and disabling (only qualified products and loan options are displayed, see figure 8, paragraphs 86-93 and modeling for credit worthiness (see par 43 and 59 risk assessment tools to determine credit worthiness).  
It would have been obvious to one of ordinary skill in the art at the time to modify the financial system of Eze by providing only the qualified results of the inventory (product) search with the associated financial options to streamline the process as taught by Singh et al. since the 
Lisitsa discloses an aggregated search service combining loan searching with inventory/car matching (includes lending criteria for threshold amounts, paragraph 29; returns all offers that match and not the ones that don’t see paragraph 29, see paragraphs 18, 28-48, 3).  
It would have been obvious to one of ordinary skill in the art to include in the financial system of Eze and Singh et al. the ability to match loan products with purchase inventory as taught by Lisitsa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ranft uses machine learning algorithms  for matching products to eligible users (see para 143, table 6, 167, 175 and paragraph 66 more machine learning datasets for matching products to eligible users.
It would have been obvious to one of ordinary skill in the art to include in the financial matching system of Eze the ability to determine prequalified terms based on risk score output  with machine learning as taught by Ranft et al. a since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Ranft uses machine-learning algorithms 
Specifically as to claim 23, Eze discloses a method, comprising: automatically obtaining, by a device, credit history information associated with a user from a database, wherein the credit history information includes a credit score associated with the user and values for one or more impact factors affecting the credit score (see figures 2-3); pre-processing, by the device, the credit history information to reduce the credit history information to a feature set (see para 29-45 and figures 2-3); determining, by the device and using a model with the preprocessed credit history information, one or more pre qualified terms for one or more credit products wherein the model determines the one or more pre-qualified terms based on a risk score output by a machine learning model trained based on historical credit data to determine risk for historical credit (see para 29-45 and figures 2-3); determining, by the device using the model and based on the credit history information associated with the user, that the user is pre-qualified for one or more loans satisfying a threshold amount and a threshold monthly payment (see para 29-39); configuring, by the device, and based on determining that the user is prequalified, a first user interface by enabling one or more first user interface elements that upon actuating via user input, enable the deice to take a pre-qualification action (see para 29-32); receiving, by the device, information associated with a plurality of products; identifying, by the device, a first set of financing options, associated with a first set of products, of the plurality of products, that satisfy the threshold amount and the threshold monthly payment; identifying, by the device and a second set of products, of the plurality of products, for which the user is not prequalified for one or more loans to purchase the second set of products; and configuring, by the device, a second user interface by: enabling one or more second user interface elements that enable the device to take one or 
Singh et al. disclose enabling (populating/displaying) the qualified products and loan options and disabling (only qualified products and loan options are displayed) see figure 8, paragraphs 86-93 and modeling for credit worthiness (see par 43 and 59 risk assessment tools to determine creditworthiness).  

Lisitsa discloses an aggregated search service combining loan searching with inventory/car matching (includes lending criteria for threshold amounts, paragraph 29; returns all offers that match and not the ones that don’t (see paragraph 29, see paragraphs 18, 28-48).  
It would have been obvious to one of ordinary skill in the art to include in the financial system of Eze and Singh et al. the ability to match loan products with purchase inventory as taught by Lisitsa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ranft uses machine learning algorithms  for matching products to eligible users (see para 143, table 6, 167, 175 and paragraph 66 more machine learning datasets for matching products to eligible users.
It would have been obvious to one of ordinary skill in the art to include in the financial matching system of Eze the ability to determine prequalified terms based on risk score output  with machine learning as taught by Ranft et al. a since the claimed invention is merely a 
Specifically as to claims 10, 24 and 31, when determining that the user is pre-qualified for the one or more loans, are configured to determine that the user is pre-qualified for the one or more loans based on historical transaction data associated with the user (see figure 2-3 and para 29-32).  
Specifically as to claims 11, 25 and 32, wherein the one or more impact factors include at least one of: a history of making payments on time, an age of one or more credit accounts, a credit utilization, a quantity of credit inquiries within a threshold time period, or-3-PATENTAttorney Docket No. 0104-0284 a quantity of credit or loan accounts opened within the threshold time period (see figure 2-3).  
Specifically as to claims 12, 26 and 33, wherein the credit history information is obtained from a credit bureau device via a soft pull that does not impact the credit score associated with the user (see para 28).  
Specifically as to claims 13 and 34, wherein the one or more first actions enabled via the one or more user interface elements include an action enabling the user to apply for the first set of financing options (see para 31).  
 Specifically as to claim 36, populate another user interface with at least one user interface element to enable a pre-qualification action based on determining that the user is pre-qualified (see figures 2-3).

Specifically as to claims 38, and 40, the one or more processors, when preprocessing the credit history information, are to: remove, from the credit history information, one or more of: non-ASCII characters, -11-PATENTwhite spaces, or confidential data (see para 25-34).

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive.
With regards to applicant’s arguments with respect to the interview and reasons presented, Examiner disagrees respectfully.  Examiner proposed applicant amend the claims to include limitations from paragraphs 31 and 33 specifically to include the concepts of preprocessing the prequalification platforms as well as positively (and in active tense) reciting as steps, the limitations as described in paragraphs 31 and 33.  The amendments added the limitation of “wherein the model determines the one or more pre-qualified terms based on a risk score output by a machine learning model trained based on historical credit data to determine risk for historical credit” which was not within the proposed amendment/subject matter to positively recite.  Further, Singh et al provides for using computer analytics (within the scope of training as disclosed in the instant specification) to perform risk assessment and credit worthiness analysis (see modeling for credit worthiness (see par 43 and 59 risk assessment computer analytic tools to determine creditworthiness)).  
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691